       Case 7:19-cv-00840-GMB Document 34 Filed 08/28/20 Page 1 of 16                FILED
                                                                            2020 Aug-28 PM 01:42
                                                                            U.S. DISTRICT COURT
                                                                                N.D. OF ALABAMA

           IN THE UNITED STATES DISTRICT COURT
          FOR THE NORTHERN DISTRICT OF ALABAMA
                     WESTERN DIVISION

BOA VIDA HEALTHCARE, LLC,               )
et al.,                                 )
                                        )
      Plaintiffs,                       )        CIVIL ACTION NO.:
                                        )
v.                                      )        7:19-cv-00840-GMB
                                        )
PICKENS COUNTY HEALTH                   )          OPPOSED
CARE AUTHORITY,                         )
                                        )
      Defendant.                        )

                DEFENDANT’S MOTION TO EXCLUDE
           DR. ROBERT MCLEOD AS AN EXPERT WITNESS

      Defendant Pickens County Health Care Authority d/b/a Pickens County

Medical Center (“the Hospital” or “PCMC”), pursuant to Federal Rules of

Evidence 702 and Daubert v. Merrell Dow Pharmaceuticals, Inc., 509 U.S.

579 (1993), and its progeny, hereby move to exclude Plaintiffs’ proffered

expert, Dr. Robert McLeod, as an expert witness.

      McLeod’s opinions are speculative and rely on unreasonable and

unsupported projections provided to him by the Plaintiffs which McLeod did

not independently analyze or verify; his opinions ignore the true facts in favor

of fiction; and his report contains numerous errors and inconsistencies, all of

which render McLeod’s opinions unreliable and unhelpful to the trier of fact.

In further support of this motion, Defendant shows as follows.
        Case 7:19-cv-00840-GMB Document 34 Filed 08/28/20 Page 2 of 16



                                     Introduction

      Plaintiffs have designated Robert McLeod, Ph.D.1 to testify as an expert

witness with respect to economic damages claimed by the Plaintiffs in this

case. All expert testimony, including the non-scientific economic type of

testimony proffered by Plaintiffs, must meet the requirements of Fed. R. Evid.

702 and Daubert and its progeny. See Kumho Tire Co. v. Carmichael, 526

U.S. 137, 147-48 (1999) (holding that the objective is to ensure the reliability

and relevancy of expert testimony and that an expert “employs in the

courtroom the same level of intellectual rigor that characterizes the practice of

an expert in the relevant field.”)

      The party offering the expert testimony carries the burden of

demonstrating by a preponderance of the evidence that the expert is qualified

and that his testimony is reliable and helpful to the trier of fact. See, e.g.,

Hughes v. Kia Motors Corp., 766 F.3d 1317, 1329 (11th Cir. 2014); Allison v.

McGhan Med. Corp., 184 F.3d 1300, 1306 (11th Cir. 1999).

      Pursuant to Rule 702, qualified experts may testify if, among other

things, “the testimony is based on sufficient facts or data”; “the testimony is

the product of reliable principles and methods; and” “the expert has reliably

applied the principles and methods to the facts of the case.” Hughes, 766 F.3d


1
 McLeod is a professor at the University of Alabama and the co-founder of a company
where he is the head of litigation support services. He has testified in approximately 200
depositions and 40-50 trials. (McLeod Dep. at 12:6-16).


                                            2
       Case 7:19-cv-00840-GMB Document 34 Filed 08/28/20 Page 3 of 16



at 1328 (quoting Fed. R. Evid. 702(b-d)). Under these standards, and those

developed following Daubert, District Courts “act as gatekeepers, excluding

evidence unless it is reliable and relevant.” Hughes, 766 F.3d at 1328.

       The gatekeeping function requires an “exacting inquiry.” United States

v. Frazier, 387 F.3d 1244, 1260 (11th Cir. 2004). Opinions are excluded

where they lack reliable analysis. See, e.g., Hughes, 766 F.3d at 1328; Snac

Lite, LLC v. Nuts 'N More, LLC, 2016 WL 6778268, at *7 (N.D. Ala. Nov. 16,

2016) (excluding two economic experts).              Courts routinely strike expert

testimony that is speculative and conjectural. See, e.g., General Electric v.

Joiner, 522 U.S. 136, 140 (1997) (upholding district court decision to exclude

expert testimony on the ground that it “did not rise above ‘subjective belief or

unsupported speculation”’).

                                McLeod’s Opinions

      McLeod was hired by Plaintiffs to provide opinions regarding damages

claimed by Plaintiffs relating to Defendant’s termination of the Management

Agreement and two ancillary agreements. McLeod prepared a report2 which

estimates that Plaintiffs’ past damages through February 2020 total $1,347,433

($151,310 in unreimbursed expenses, $362,500 in fees under the Management

Agreement and $833,623 in fees under the Billing and Services Agreement

2
  The Deposition of Robert McLeod (“McLeod Dep.”), and pertinent exhibits thereto, is
attached as Exhibit I. A copy of McLeod’s Expert Report (“Report”) is attached as Exhibit
1 to the deposition.



                                           3
        Case 7:19-cv-00840-GMB Document 34 Filed 08/28/20 Page 4 of 16



(“BSA”)). McLeod also projected future lost profits through December 2038,

at a present value of $25,618,532 (including $2,314.654 in fees under the

Management Agreement, $9,467,986 in fees under the BSA, and $12,488,459

for an incentive bonus under the Management Agreement).

      I.     McLeod’s Opinions are Not Based on Reliable Principles and
             Methodology.

      First, McLeod’s report falsely attributes financial projections for the

years 2019 and 2020 to the Strategic, Financial, and Operational Assessment

performed by Stroudwater Associates (“Stroudwater Report”) dated January

23, 2019. (Report at 4-5, n. 6, 7.). Stroudwater Associates is a healthcare

advisory firm that performed an assessment of the Hospital and made

recommendations for operational improvements, but did not make any

financial projections associated therewith.3 (See McLeod Dep. Exhibit 3).

       McLeod stated in his Report that he computed estimated Net Patient

Revenue for 2019 and 2020 “as per the proforma statements” found in the

Stroudwater Report, even though the Stroudwater Report does not include

proforma statements. (Report at ¶14, n. 6). McLeod also stated that Table 1 is

from the Stroudwater Report. (Report at p. 5, n.7). But, the Stroudwater Report


3
 By way of example, the Stroudwater Report recommended that the Hospital partner with
existing medical staff to identify medical and surgical specialty-care needs and service
development opportunities, to explore the establishment of a pain management clinic, and to
determine the feasibility of upgrading its MRI and CT machines, among other things. (See
McLeod Dep. Exhibit 3).


                                            4
       Case 7:19-cv-00840-GMB Document 34 Filed 08/28/20 Page 5 of 16



only included actual financial information for 2015 through 2018 and did not

contain projections for 2019 and 2020. (See McLeod Dep. Exhibit 3, p. 8).

      McLeod admitted in his deposition that the projections for 2019 and

2020 were actually provided to him by Plaintiff Boa Vida and did not come

from Stroudwater as his Report stated. (McLeod Dep. at 22:19-23; 23:1-10).

Plaintiff provided the projections in a spreadsheet titled “Pickens County

Medical Center Financial Trending Report 2015 through 2024.” (McLeod Dep.

at 2:3-5 and Exh. 4). However, McLeod does not know who at Boa Vida

prepared these projections. (McLeod Dep. at 26:22-23; 27:1-7). McLeod also

does not know how Boa Vida came up with its projections, stating “I have not

looked at any supporting documentation. Just from conversations with them,

that was their expectation.” (McLeod Dep. at 67:5-10).

      Plaintiffs’ projections include an 8% increase in gross patient revenue

every year beginning in 2019 through 2024, and a positive operating margin

starting in 2019. (See McLeod Dep. Exhibit 4). Notwithstanding the lack of

supporting documentation from the Plaintiffs for these revenue projections,

McLeod did not perform any independent verification of the Plaintiffs’

projections or any analysis of his own to determine whether the projections are

reasonable. (See McLeod Dep. at 29:10-14; 30-31, 37-38, 57, 64-66). Rather,

McLeod relied “upon my conversations with the representatives of Boa Vida.”

(Id. at 38:1-4).   When asked if he had any objective data to support the


                                      5
       Case 7:19-cv-00840-GMB Document 34 Filed 08/28/20 Page 6 of 16



reasonableness of the projections, McLeod stated: “I’ve seen no documentation

on that particular issue. I was relying upon representations of Boa Vida reps.”

(Id. at 57:4-9). He also testified that “Going forward, the revenue side, I did

not independently verify that.” (Id. at 64:5-6).4 When asked how he

substantiated the revenue increases projected by Boa Vida, he stated “once

again, I'm relying upon management's expectations for those particular

numbers.” (McLeod Dep at 65:21-23; 66:2-4).

      For the years 2025 through 2039, McLeod built upon Plaintiffs’

unsubstantiated projections through 2024 and applied a continued revenue

growth rate of 2.96% per year based on the average annual increase in medical

care expenditures he obtained from the U.S. Department of Labor, Bureau of

Labor Statistics. (McLeod Dep. at 31-32). In other words, McLeod utilized

statistics for increases in medical care costs as a proxy for revenues that the

Hospital could expect to receive. (Id. at 66:15-19). These statistics are for costs

of medical care generally and are not specific to rural hospitals like PCMC.

(Id. at 79:14-18). McLeod provided no substantiation for how increases in

nationwide costs of medical care translate to increases in revenue for a rural

hospital in Alabama. He could not name a single rural hospital in Alabama

that enjoys a 2.96% annual increase in revenue. (Id. at 37:6-10).


4
  McLeod stated that he reviewed the recommendations in the Stroudwater Report, but he
admits that Stroudwater did not make any financial projections associated with those
recommendations. (McLeod Dep. at 30:6-10; 65:10-13).


                                          6
       Case 7:19-cv-00840-GMB Document 34 Filed 08/28/20 Page 7 of 16



      McLeod has never performed an economic analysis on a rural hospital.

(McLeod Dep. at 20:20-23). In forming his opinions in this case, McLeod did

not consider PCMC’s historical revenues, which McLeod testified “had been

fairly static over the last four years.” (McLeod Dep. 29:10-16). As shown in

the Stroudwater Report, PCMC functioned at a negative operating margin for

each year from 2015-2018. (McLeod Dep. Exhibit 3, p. 8).

      McLeod testified that in providing an estimation of lost profits or

earnings, he would normally look at comparable businesses. (McLeod Dep. at

111:18-21). However, in this case, McLeod did not look at or compare

revenues or financial information from other rural hospitals. (Id. at 18: 3-16;

69:17-21). In fact, he did not even try to obtain historical revenues from any

comparable rural hospital. (Id. at 70:3-6). McLeod has not looked at the

average percentage revenue increase from year to year for any rural hospital in

Alabama to confirm if Plaintiffs’ projections are reasonable. (Id. at 70:7-10).

      McLeod also did not consider market trends or industry trends, even

though he admitted that he would normally do so. (McLeod Dep. at 111:22-

23; 112:1-5). He did not consider the fact that 170 rural hospitals in the United

States have closed since 2005, or that 85 to 90% of rural hospitals in Alabama

have a negative operating margin. (McLeod Dep. at 89-90). McLeod testified

that for a business valuation he would typically talk to the current owner or




                                        7
         Case 7:19-cv-00840-GMB Document 34 Filed 08/28/20 Page 8 of 16



operator of the business; however, he did not speak with anyone affiliated with

the Hospital in forming his opinions in this case. (Id. at 19:19-22; 112:6-18).

        In forming his opinions, McLeod did not utilize any accepted method of

proving lost profits in this Circuit and, therefore, his opinions fail to satisfy the

requirements of Rule 702.

        “There are two generally recognized methods of proving lost profits:
        (1) the before and after theory; and (2) the yardstick test. The before
        and after theory compares the plaintiff's profit record prior to the
        violation with that subsequent to it. The before and after theory is not
        easily adaptable to a plaintiff who is driven out of business before he
        is able to compile an earnings record sufficient to allow estimation of
        lost profits. Therefore, the yardstick test is sometimes employed. It
        consists of a study of the profits of business operations that are closely
        comparable to the plaintiff's. Although allowances can be made for
        differences between the firms, the business used as a standard must be
        as nearly identical to the plaintiff's as possible.”

Lehrman v. Gulf Oil Corp., 500 F.2d 659, 667 (5th Cir. 1974). See also G.M. Brod

& Co. v. U.S. Home Corp., 759 F.2d 1526, 1538–39 (11th Cir. 1985) (discussing

the two recognized methods of proving lost profits). McLeod did not attempt to

conduct any comparison of revenues, nor did he attempt to analyze the profits of

other rural hospitals in Alabama as a comparitor.

        Instead, McLeod relied upon the unsubstantiated and self-serving opinions

of the Plaintiff as to projected future revenues. “Expert opinions ordinarily cannot

be based upon the opinions of others whether those opinions are in evidence or

not.”    Am. Key Corp. v. Cole Nat. Corp., 762 F.2d 1569, 1580 (11th Cir. 1985).

Moreover, it has been recognized that internal projections of a plaintiff “represent


                                            8
        Case 7:19-cv-00840-GMB Document 34 Filed 08/28/20 Page 9 of 16



hopes rather than the results of scientific analysis.” Zenith Elecs. Corp. v. WH-TV

Broad. Corp., 395 F.3d 416, 420 (7th Cir. 2005).

       This Court has acknowledged that an expert witness cannot blindly rely

upon opinions of the party hiring him, rather the expert must perform his own

analysis. In Bailey v. Allgas, Inc., 148 F. Supp. 2d 1222, 1240 (N.D. Ala. 2000),

aff'd, 284 F.3d 1237 (11th Cir. 2002), this Court struck an expert witness who

failed to conduct his own independent analysis and instead relied upon opinions

expressed by plaintiffs’ counsel, stating “[a]s an expert, Gunther should have

confirmed those representations through his own analyses.”

       Likewise, numerous other federal courts have held that where an expert

fails to conduct any independent research to substantiate information provided

to him in forming his opinions, that expert’s report and testimony should be

excluded. See Munoz v. Orr, 200 F.3d 291, 301-02 (5th Cir. 2000) (excluding

expert who relied on the plaintiffs’ compilations of data, without seeking to

verify the information provided to him, “which gives rise to a ‘common-sense

skepticism’ regarding the expert's evaluation”).5


5
   See also Contract Packaging, Inc. v. Cent. Garden & Pet Co., 2011 WL 13162306, at *6
(N.D. Ga. Mar. 31, 2011) (excluding expert’s report and testimony where he relied upon
revenue projections he did not create and did not independently verify or analyze); Victory
Records, Inc. v. Virgin Records Am., Inc., 2011 WL 382743, *2-3 (N.D. Ill. Feb. 3, 2011)
(excluding expert and holding that “an assumption based on the internal projections of the
expert’s sponsor lacks the reliability demanded by Rule 702”); ZF Meritor LLC v. Eaton
Corp., 646 F.Supp.2d 663, 667 (D.Del.2009) (excluding testimony of expert who “did not
apply his own assumptions, based upon his expertise, to any financial data in order to
project” the party’s future performance, but who instead relied on the party's own internal
financial projections); First Premium Servs., Inc. v. Best W. Int'l, Inc., 2004 WL 7203535, at

                                              9
       Case 7:19-cv-00840-GMB Document 34 Filed 08/28/20 Page 10 of 16



        With respect to past damages claimed through February 2020, McLeod

again accepted Plaintiffs’ representations about what is due to be paid and what

expenses should be reimbursed, without any independent evaluation. McLeod

has no personal knowledge regarding whether the Hospital received the

services and supplies for which Plaintiffs seek to be reimbursed, and he sought

no verification thereof. (McLeod Dep. at 71:21-23; 72:1).

       All of McLeod’s opinions should be excluded because they are not based

on any reliable methodology and rely solely on projections or representations

of Plaintiffs without any independent analysis or substantiation thereof.

       II.    McLeod’s Opinions Are Not Based on Sufficient Facts or Data
              and Ignore Economic Reality.

       McLeod’s opinions also fail to satisfy Rule 702’s requirement that

testimony is based on sufficient facts or data. In projecting future revenues,

McLeod ignores the true facts about the Hospital’s financials, which is

something an expert cannot do. See Eleven Line, Inc. v. N. Texas State Soccer




*3 (S.D. Fla. Jan. 8, 2004) (holding that expert who merely accepted projections as true
based on the opinions of others without any independent examination rested on unreliable
methods); JRL Enters., Inc. v. Procorp Assocs., Inc., 2003 WL 21284020, at *7-8 (E.D. La.
June 3, 2003) (finding expert opinion unreliable when expert performed “no independent
analysis of the numbers given him” by the plaintiff); JMJ Enters., Inc. v. Via Veneto Italian
Ice, Inc., 1998 WL 175888, at *7-8 (E.D. Pa. Apr. 15, 1998) (finding insufficient factual
basis for expert’s opinion when expert knew little about the industry, did not perform any
market surveys or studies, did not conduct or review any research on like businesses, and
did not attempt to verify information provided to him by the plaintiff); Otis v. Doctor's
Associates, Inc., 1998 WL 673595 (N.D.Ill. 1998) (excluding expert opinion on claim for
lost profits where expert did not perform any independent analysis of the reliability or
accuracy of the projections he relied upon).


                                             10
      Case 7:19-cv-00840-GMB Document 34 Filed 08/28/20 Page 11 of 16



Ass'n, Inc., 213 F.3d 198, 209 (5th Cir. 2000) (“Damage assumptions that find

no support in the actual facts of the case cannot support a verdict.”).

      The District Court as gatekeeper has “an important role designed to

extract evidence tainted by farce or fiction. Expert evidence based on a

fictitious set of facts is just as unreliable as evidence based upon no research at

all. Both analyses result in pure speculation.” Guillory v. Domtar Indus. Inc.,

95 F.3d 1320, 1331 (5th Cir. 1996) (affirming exclusion of expert testimony).

      A comparison of the Hospital’s actual financial performance in 2019 and

2020 with McLeod’s projections for those years illustrates how unreliable

McLeod’s opinions are. The Hospital’s fiscal year for 2019 ended on

September 30, 2019, approximately six months after it terminated the

agreements with Plaintiffs. McLeod projected $13,426,000 in net patient

revenue for FYE 2019. (Report at 5). However, the actual net patient revenue

for FYE 2019 was only $8,670,000. (See Exhibit B to the Declaration of

Shawn McDaniel, attached hereto as Exhibit II). Thus, McLeod’s projections

overstate the actual revenue in 2019 by $4,756,000 – or by about 35%.

McLeod could not explain how Boa Vida would have increased the revenue of

the Hospital by $5 million in the last six months of FY2019 if it had continued

to manage the Hospital. (McLeod Dep. at 41-43). McLeod could not testify as

to the projected impact or dollar amount of increased revenue for any program

that Boa Vida might have implemented during that time period. (Id).


                                        11
      Case 7:19-cv-00840-GMB Document 34 Filed 08/28/20 Page 12 of 16



      Similarly, as of March 2020, the Hospital’s year-to-date patient revenues

for FY2020 were down $4 million from the prior year. (See Exhibit C to

McDaniel Decl.). McLeod wrongly projected an 8% increase in revenues for

2020 on top of the 8% increase he had erroneously projected for 2019.

      McLeod’s opinions also fail to take into account that the Hospital closed

on March 6, 2020, thus ignoring the reality that future patient revenues will be

$0. McLeod disregards the actual financial situation and, instead, relies upon a

fictitious set of facts, which constitutes impermissible speculation.

      Lost profits must be established with “reasonable certainty.” See NTA

Graphics S., Inc. v. Axiom Impressions, LLC, 413 F. Supp. 3d 1164, 1176

(N.D. Ala. 2019). “[T]o the extent lost profits are speculative, conjectural, or

remote, they are disallowed.” Id. at 1176. It is nearly impossible to forecast

lost profits for a period of 20 years with any reasonable certainty. See, e.g.,

Virginia Vermiculite, Ltd. v. W.R. Grace & Co.-Conn., 108 F. Supp. 2d 549,

597 (W.D. Va. 2000) (“[Plaintiff’s] future lost profits would be ascertainable

only by speculation; the amount of such damages, over a twenty-year period, is

unprovable. No reasonable jury could award [Plaintiff] future lost profits for

such an arbitrarily long damages period.”).

      McLeod’s opinions are not based on true facts or data, but instead rely

upon fiction, making his opinions speculative and unreliable. Therefore,

Plaintiffs cannot satisfy the requirements of Rule 702 or Daubert.


                                        12
      Case 7:19-cv-00840-GMB Document 34 Filed 08/28/20 Page 13 of 16



      III.   Errors in McLeod’s Report Render His Opinions Unreliable
             and Unhelpful.

      McLeod also makes significant errors that render his testimony

unreliable and unhelpful. See Raskin v. The Wyatt Co., 125 F.3d 55, 67 (2d

Cir. 1997) (expert testimony that contains “elementary” error is not helpful).

Indeed, “expert testimony should be excluded if it contains internal

inconsistencies.” KW Plastics v. U.S. Can Co., 131 F. Supp. 2d 1289, 1293

(M.D. Ala. 2001).

      McLeod’s report contains several errors and inconsistencies that he

cannot explain. McLeod could not defend why he projected sales tax revenue

for 2021 at $900,000 less than 2020. (McLeod Dep. at 45-46). He tried to

brush it off by stating that this particular line item did not go into his

calculation of damages, “so, it doesn’t matter really what it is.” (Id. at 45:20-

23). However, when pressed about whether that number would factor into the

operating margin, he agreed that it would and decided it was “a computational

error.” (Id. at 46:1-5).

      Similarly, when asked why he projected a variation in Medicaid DSH

(Disproportionate Share Hospital) payments from $590,000 in 2020, to

$148,000 in 2021, back to $590,000 in 2022, McLeod simply chalked it up to

“the same computational error that was in the sales tax revenue.” (McLeod

Dep. at 46:6-14). McLeod admittedly does not know how Medicaid DSH



                                       13
       Case 7:19-cv-00840-GMB Document 34 Filed 08/28/20 Page 14 of 16



payments are determined or whether they are subject to change. (Id. at 46:18-

23; 47:1). McLeod testified that these “incorrect figures” for sales tax and

Medicaid DSH payments also infected his projections regarding net operating

margin. (Id. at 57:14-23; 58:1-8).

       When asked why he projected supply expenses to decrease each year,

while the number of patients was projected to increase, McLeod’s response

was that “these operating expenses had nothing to do with my computations.

So, I didn’t spend a lot of time looking at these.” (McLeod Dep. at 48:11-20).

McLeod stated that the important calculations are those “which would depend

on the computation of something called EBITDA, which is a measure that

determines whether or not there's going to be an incentive bonus.” (Id. at 49:7-

13). Then, McLeod admitted that the expenses actually are important because

they are factored into calculating EBITDA. (Id. at 49:13-17).

       The Management Agreement provides for an incentive bonus of 10% of

Net Revenue if the Hospital has a positive EBITDA in any given quarter.6

McLeod opined that EBITDA would be positive beginning in fiscal year 2022,

and that Plaintiffs are entitled to an incentive bonus estimated at $48,345,876,

reduced to a present value of $12,488.459. (Report at ¶22). However, McLeod

admitted in his deposition that his EBITDA calculations are wrong, stating:

6
  To achieve the incentive bonus, the agreement also requires that accounts payable more
than 120 days old not be greater than fifty percent of the total accounts payable. (Doc. 2-1 at
¶7.3). However, McLeod did not even consider this provision when opining that Plaintiffs
would be entitled to the incentive bonus starting in 2022. (McLeod Dep. at 81-82, 84).

                                              14
      Case 7:19-cv-00840-GMB Document 34 Filed 08/28/20 Page 15 of 16



“the EBITDA calculation is not correct is the simplest way to put it.” (See

McLeod Dep. at 84-85, 89:6-7). These EBITDA calculations performed by

McLeod, which he utilized to project a multi-million dollar incentive bonus for

the Plaintiffs over a period of 20 years, are by his own admission “not correct”.

Such projections are admittedly not reliable.

      McLeod also used an incorrect starting date for calculating fees due

under the Management Agreement (at a rate of $25,000 per month). McLeod’s

calculations run from December 17, 2018, through the end of February 2020,

and he opines that Boa Vida is entitled to collect $362,500 for that time period.

(See Report at ¶13). However, all parties have agreed that the effective starting

date for the Management Agreement is February 1, 2019, not December 17,

2018, rendering McLeod’s opinion erroneously high.

                                  Conclusion

      McLeod’s opinions are speculative, without sufficient factual basis,

methodologically flawed, and internally inconsistent. For these reasons,

Plaintiffs cannot demonstrate that McLeod’s opinions are relevant and reliable

as is required for admission of expert testimony pursuant to Rule 702 and

Daubert. Accordingly, McLeod’s report and his testimony should be excluded.




                                       15
       Case 7:19-cv-00840-GMB Document 34 Filed 08/28/20 Page 16 of 16



                                       Respectfully submitted,

                                        s/ James F. Henry
                                        James F. Henry (ASB-2274-H67J)

                                        s/ Diane B. Maughan
                                        Diane B. Maughan (ASB-4912-U53D)

                                        Attorneys for Pickens County Health Care
                                        Authority d/b/a Pickens County Medical
                                        Center

OF COUNSEL:
CABANISS, JOHNSTON, GARDNER,
  DUMAS & O’NEAL LLP
2001 Park Place North, Suite 700
Birmingham, Alabama 35203
Telephone: (205) 716-5200
Facsimile: (205) 716-5389
jfh@cabaniss.com
dbm@cabaniss.com



                        CERTIFICATE OF SERVICE

       The undersigned hereby certifies that a copy of the foregoing has been
electronically filed with the Clerk of the Court using the CM/ECF system, which
will send notification of such filing to all registered users of the system who have
appeared in this case, including:

      Wilson F. Green
      FLEENOR & GREEN, LLP
      1657 McFarland Blvd. N. Ste. G2A
      Tuscaloosa, AL 35406

This 28th day of August, 2020.


                                       s/ Diane B. Maughan
                                       OF COUNSEL


                                         16
